White, J.
Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered July 27, 1992, convicting defendant upon his plea of guilty of two counts of the crime of burglary in the third degree.
As a result of a plea bargain, defendant was allowed to plead guilty to two counts of burglary in the third degree in full satisfaction of 18 burglaries which he admitted committing in Schenectady County, with the understanding that he would receive the sentences ultimately imposed. A review of the minutes of the plea allocution indicates that County Court made sufficient inquiry of defendant, who, aided by competent counsel, fully comprehended the nature of the proceedings and knowingly entered his plea (see, People v Batts, 179 AD2d 937). We find defendant’s argument that the consecutive prison sentences of 2 to 6 years he received were harsh and excessive to be without merit, particularly inasmuch as the sentences were considerably less than the harshest allowed by law (see, People v Negron, 193 AD2d 976, lv denied 82 NY2d 757). Accordingly, we affirm.
Cardona, P. J., Mercure, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.